DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Remarks
Receipt of Applicant’s Amendment file on 03/14/2022 is acknowledged. The amendment includes claim 1 is amended.
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot in view of the new ground(s) of rejection (See new reference of Catino).

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan et al. (US Pub No 2014/0180863) in view of Julien (U.S. Pub. No. 2002/0129011 A1), further in view of Catino et al. (U.S. Pub. No. 2016/0335694 A1).
Regarding Claim 1, Ganesan teaches a method for providing search results to a user, the method comprising: 
providing, by a computer system, a user interface configured to allow the user to transmit a query to the system (para. 0019-0020]); 
receiving, at the computer system, the query from the user, the query including a search phrase (paragraph [0019], In one embodiment of a buyer motivated online market place, buyers interact with a web server that provides a web interface to buyers. At this website the buyer may be presented with a search box where they can type their desired product or service as illustrated in FIG. 4 (“providing, by a computer system, a user interface configured to allow the user to transmit a query to the system,..the query including a search phrase”); 
retrieving, at the computer system, a plurality of search results from a database, the search results retrieved based at least on the search phrase included in the query from the user, each search result of the plurality of search results associated with a provider of a plurality of providers” (paragraph [0035], matches will be made to local sellers and citywide/statewide/national sellers for that request; paragraph [0023] The website may have dynamic and/or static directory the same and applies to sellers or service providers (“each search result of the plurality of search results associated with a provider of a plurality of providers”). Dynamic means the listing information is applicable only for a short period of time. For example a static directory may include Attorneys, Auto Repair Shops, Dentists, Florists, Garden Supplies, Home Improvement, Insurance, Locksmiths, Movers, Pest Control, Physicians, Plumbing, Painting, Roof Repair, Limousines, Carpet Service, Handypersons, Housecleaning, Restaurants, Security, Storage, Vets, etc. A dynamic classified listing, for example, may include Antiques, Appliances, Art & Prints, Automotive, Business Equipment, Building Materials, Cameras/Video, Clothing, Collectibles, Computer Equipment, Food & Recipes, Furniture, Musical Instruments, Sports Equipment, Tickets & Events, Personal Ads, Employment, Rentals, Real Estate, etc. (“a plurality of search results”).
providing, at the computer system, the plurality of search results to the user, the plurality of search results including a second user interface configured to allow the user to contact two or more providers of the plurality of providers simultaneously, where each provider of the plurality of providers is associated with a search result of the plurality of search results (Ganesan: para. 0027-28, 0024; Fig. 4-5, [0027], Embodiments of the invention may include any of the following features. A brokering system's online marketplace matching buyers and sellers (“a second user interface”). During a transaction or the lead up to a transaction, buyers and sellers can remain anonymous through anonymous email/Voice/SMS or Text message relay as seen in FIG. 8. They can, of course, by agreement end the anonymous communications at any time. A brokering system's online marketplace (“a second user interface”) may also provide search and matching algorithms that pre-qualifies a buyer with sellers. A brokering system's online marketplace (“a second user interface”) may also allow buyers to elect which sellers that can be contacted or sources to search for sellers (“allow the user to contact two or more providers of the plurality of providers simultaneously”; [0028] A brokering system's online marketplace (“a second user interface”) as seen in FIG. 6, for example, may use AJAX technology which may speed up processes of various embodiments of the invention and may improve the user interaction experience. Embodiments of the invention may be implemented at various steps from searching the category, displaying the form with location information to delivering the message, etc. The flow of information between the buyer and the website (“a second user interface”) may include, for example: Category partially entered>display category list>Category completely entered>display form>location entered>list sellers to who request will be sent>submit>send the request for each sellers listed. Buyers may have their location mapped using IP address or location information enables automatic location selection);
receiving, at the computer system, a selection of two or more providers of the plurality of providers and a query, the selection of two or more providers chosen by the user from the provided plurality of search results ([Ganesan: Fig. 4] (As in Fig. 4, the buyers can select more than one sellers or service providers.); 
and transmitting, at the computer system, the query to the two or more providers ([Ganesan: para. 0028] ([0028] A brokering system's online marketplace as seen in FIG. 6, for example, may use AJAX technology which may speed up processes of various embodiments of the invention and may improve the user interaction experience. Embodiments of the invention may be implemented at various steps from searching the category, displaying the form with location information to delivering the message, etc. The flow of information between the buyer and the website may include, for example: Category partially entered>display category list>Category completely entered>display form>location entered>list sellers to who request will be sent>submit> send the request for each sellers listed (“transmitting, at the computer system, the query to the two or more providers”). Buyers may have their location mapped using IP address or location information enables automatic location selection. As in Fig. 4, the request is sent to multiple seller/providers).
Ganesan does not explicitly disclose: wherein the second user interface includes contact information extracted from URLs associated with a search result wherein such extraction is based on following the URLs, wherein the URLs are associated with the plurality of providers.
Julien teaches: wherein the second user interface includes contact information extracted from URLs associated with a search result wherein such extraction is based on following the URLs, wherein the URLs are associated with the plurality of providers (extracting contact information from the web page of URLs associated with search results, paragraph [0019], [0070]-[0071], [0066]-[0068], noted, the extract contact information of ‘software distributor’ from the web page of URLs associated with search results associated with the URL is interpreted as wherein the second user interface includes contact information extracted from URLs associated with a search result wherein such extraction is based on following the URLs, wherein the URLs are associated with the plurality of providers).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the second user interface includes contact information extracted from URLs associated with a search result wherein such extraction is based on following the URLs, wherein the URLs are associated with the plurality of providers into product and service request system of Ganesan.
Motivation to do so would be to include wherein the second user interface includes contact information extracted from URLs associated with a search result wherein such extraction is based on following the URLs, wherein the URLs are associated with the plurality of providers to address a need for extracting and structurally compiling specific information from unstructured digitized data, such as the Web pages of the WWW (Julien, paragraph [0007]).
Ganesan as modified by Julien do not explicitly discloses wherein the plurality of search results are sorted, at least in part, based on verified user feedback, wherein the verified user feedback is determined from prior interactions of users and providers; wherein the plurality of providers is filtered based on geolocation of the user and the computer system.
Catino teaches: wherein the plurality of search results are sorted, at least in part, based on verified user feedback, wherein the verified user feedback is determined from prior interactions of users and providers (paragraph [0073], line 1-11, ranking or ordering the results based on rating; also see paragraph [0015], [0027], line 1-9); wherein the plurality of providers is filtered based on geolocation of the user and the computer system (Fig. 13, paragraph [0014], line 11-15, [0015], [0030], line 33-40, [0073], utilizing geolocation information to aid in providing matches to a server user; position of the service provider at the time a search query is provided by the service user can determine whether that server provider is identified in a list of potential service provider; the ETA can be determined based on the location of the service and the last reported location of the respective service provider, a map of search results can include indication of the service user’s location, as well as the location of the identified service providers).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the plurality of search results are sorted, at least in part, based on verified user feedback, wherein the verified user feedback is determined from prior interactions of users and providers; wherein the plurality of providers is filtered based on geolocation of the user and the computer system into service request system of Ganesan.
Motivation to do so would be to include wherein the plurality of search results are sorted, at least in part, based on verified user feedback, wherein the verified user feedback is determined from prior interactions of users and providers; wherein the plurality of providers is filtered based on geolocation of the user and the computer system to connect service providers to service users in substantially real-time, thus, allowing service users to access an on-demand supply of labor (Catino, paragraph [0012], line 8-10).
Regarding claim 2, Ganesan as modified by Julien and Catino teach all claimed limitations as set forth in rejection of claim 1, further teach providing a third user interface to a provider, the third user interface configured to allow the provider to establish a new provider account and to allow the provider to modify a search result owned by the provider; and storing modifications made by the provider via the third user interface ([Ganesan: para. 0064], ability for sellers to adds, edit delete their listing, Sellers can publish their instant sales/deals, daily special, or other promotion information through their account after setup, they can update their contents).
Regarding claim 3, Ganesan as modified by Julien and Catino teach all claimed limitations as set forth in rejection of claim 1, further teach wherein each of the plurality of search results further includes contact data, the contact data including at least one of an email address and a phone number for a provider associated with a search result of the plurality of search results (Julien, paragraph [0035], [0042],  the contact information include a business name, a business description, a postal code, and email address, a telephone number and the name of a city of street, among many other possibilities).
Regarding claim 5, Ganesan as modified by Julien and Catino teach all claimed limitations as set forth in rejection of claim 1, further teach prior to providing the plurality of search results, sorting the plurality of search result into an order, the order based at least in part on previous user experiences with at least one search result of the plurality of search results (Catino, paragraph [0015], paragraph [0073], line 1-11, the service user can rate service provider based of their work and/or other metrics, these rating can become a part of the service provider’s profile and can be factor into the matching system in future ranking; ranking or ordering the results based on rating; also see, [0027], line 1-9).
Regarding claim 6, Ganesan as modified by Julien and Catino teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the query is selected by the user based upon a selection in one or more drop-down boxes (Ganesan, Fig. 4, paragraph [0020], [0031], the request form allows the buyer to enter specific product or service features, parameters, options, terms, notes, and various other information; form parameters (structured and unstructured input)-structured data refers to pre-created options and parameters about a product or service, noted, pre-created options and parameters about product or service is interpreted as wherein the query is selected by the user based upon a selection in one or more drop-down boxes).
Regarding claim 7, Ganesan as modified by Julien and Catino teach all claimed limitations as set forth in rejection of claim 6, further teach wherein at least one of the one or more drop-down boxes includes context-dependent options, the context-dependent options based at least in part on the query (Ganesan, paragraph [0020], [0031], Fig. 4, paragraph [0020], [0031], the request form allows the buyer to enter specific product or service features, parameters, options, terms, notes, and various other information; form parameters (structured and unstructured input)-structured data refers to pre-created options and parameters about a product or service, noted, pre-created options and parameters about product or service is interpreted as wherein at least one of the one or more drop-down boxes includes context-dependent options, the context-dependent options based at least in part on the query).
Regarding claim 8, Ganesan as modified by Julien and Catino teach all claimed limitations as set forth in rejection of claim 1, further teach determining a contact number from a provider’s URL of a particular provider (Julien teaches the extract contact information of ‘software distributor’ from the web page of URLs associated with search results associated with the URL, paragraph [0019], [0070]-[0071], [0066]-[0068]); contact the particular provider to validate the contact number; and provide the contact number to the user, after validating the contact number (Ganesan, paragraph [0041], [0175]-[0176]).
Regarding claim 9, Ganesan as modified by Julien and Catino teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the contact information extracted from URLs associated with a search result comprises seller contact information obtained by retrieving Internet content represented at the URLs, distinct from information separately provided by sellers to the computer system (Julien teaches the extract contact information of ‘software distributor’ from the web page of URLs associated with search results associated with the URL, not given directly by the ‘software distributor’, paragraph [0019], [0070]-[0071], [0066]-[0068]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ganesan et al. (US Pub No 2014/0180863) in view of Julien (U.S. Pub. No. 2002/0129011 A1) and Catino et al. (U.S. Pub. No. 2016/0335694 A1), further in view of Kennis (U.S. Patent No. 9,721,291 B1).
Regarding claim 4, Ganesan as modified by Julien and Catino teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose: selecting an image for at least one search result of the plurality of search results, the image selected based on at least one of an image resolution, image dimensions, and image colors.
Kennis teaches: selecting an image for at least one search result of the plurality of search results, the image selected based on at least one of an image resolution, image dimensions, and image colors (col. 7, line 58-67, the image selection can select an image in fact corresponds to a red clog rather than experiment with placement of images that may not correspond to a red clog if a user submit a descriptive search term (e.g., color), such as ‘red clogs’).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include selecting an image for at least one search result of the plurality of search results, the image selected based on at least one of an image resolution, image dimensions, and image colors into service request system of Ganesan.
Motivation to do so would be to include selecting an image for at least one search result of the plurality of search results, the image selected based on at least one of an image resolution, image dimensions, and image colors rather than experiment with placement of images that may not correspond to the search (Kennis, col. 7, line 65-67).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168         

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168